 1
 2
 3
 4
 5
                                       UNITED STATES DISTRICT COURT
 6
                                  CENTRAL DISTRICT OF CALIFORNIA
 7
 8
     LEAH ROSCOE, an individual, on               ) CASE NO. 2:18-cv-02212-CAS-MRWx
 9   behalf of herself and all others             )
     similarly situated,                          )
10                                                ) STIPULATED PROTECTIVE ORDER
                          Plaintiff,              )
11                                                )
                    vs.                           )
12                                                )
     SIMM ASSOCIATES, INC., a                     )
13   Delaware corporation,                        )
                                                  )
14                        Defendant.              )
                                                  )
15                                                )
16
17   1.             INTRODUCTION
18                  1.1   PURPOSES AND LIMITATIONS
19                  Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth
28   in Section 12.3, below, that this Stipulated Protective Order does not entitle them


     {00101099;1}                                 1
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:18-cv-02212-CAS-MRW
 1   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a
 3   party seeks permission from the court to file material under seal.
 4                  1.2   GOOD CAUSE STATEMENT
 5                  This action is likely to involve trade secrets, confidential policies and
 6   procedures, consumer transaction information, personal identity information or
 7   other valuable research, development, commercial, financial, technical and/or
 8   proprietary information for which special protection from public disclosure and
 9   from use for any purpose other than prosecution of this action is warranted. Such
10   confidential and proprietary materials and information consist of, among other
11   things, confidential business or financial information, information regarding
12   confidential business practices, or other confidential research, development, or
13   commercial information (including information implicating privacy rights of third
14   parties), information otherwise generally unavailable to the public, or which may
15   be privileged or otherwise protected from disclosure under state or federal statutes,
16   court rules, case decisions, or common law. Accordingly, to expedite the flow of
17   information, to facilitate the prompt resolution of disputes over confidentiality of
18   discovery materials, to adequately protect information the parties are entitled to
19   keep confidential, to ensure that the parties are permitted reasonable necessary uses
20   of such material in preparation for and in the conduct of trial, to address their
21   handling at the end of the litigation, and serve the ends of justice, a protective order
22   for such information is justified in this matter. It is the intent of the parties that
23   information will not be designated as confidential for tactical reasons and that
24   nothing be so designated without a good faith belief that it has been maintained in
25   a confidential, non-public manner, and there is good cause why it should not be
26   part of the public record of this case.
27   2.             DEFINITIONS
28                  2.1   Action: this pending federal law suit.


     {00101099;1}                                  2
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:18-cv-02212-CAS-MRW
 1                  2.2   Challenging Party: a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3                  2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7                  2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9                  2.5   Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12                  2.6   Disclosure or Discovery Material: all items or information, regardless
13   of the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced
15   or generated in disclosures or responses to discovery in this matter.
16                  2.7   Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve
18   as an expert witness or as a consultant in this Action.
19                  2.8   House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22                  2.9   Non-Party: any natural person, partnership, corporation, association,
23   or other legal entity not named as a Party to this action.
24                  2.10 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action
26   and have appeared in this Action on behalf of that party or are affiliated with a law
27   firm which has appeared on behalf of that party, and includes support staff.
28



     {00101099;1}                                  3
                                                                         STIPULATED PROTECTIVE ORDER
                                                                          CASE NO. 2:18-cv-02212-CAS-MRW
 1                  2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4                  2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6                  2.13 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10                  2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12                  2.15 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   3.             SCOPE
15                  The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material.
20                  Any use of Protected Material at trial shall be governed by the orders of the
21   trial judge. This Order does not govern the use of Protected Material at trial.
22   4.             DURATION
23                  Even after final disposition of this litigation, the confidentiality obligations
24   imposed by this Order shall remain in effect until a Designating Party agrees
25   otherwise in writing or a court order otherwise directs. Final disposition shall be
26   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
27   with or without prejudice; and (2) final judgment herein after the completion and
28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,


     {00101099;1}                                   4
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 2:18-cv-02212-CAS-MRW
 1   including the time limits for filing any motions or applications for extension of
 2   time pursuant to applicable law.
 3   5.             DESIGNATING PROTECTED MATERIAL
 4                  5.1   Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. The Designating Party must designate for
 8   protection only those parts of material, documents, items, or oral or written
 9   communications that qualify so that other portions of the material, documents,
10   items, or communications for which protection is not warranted are not swept
11   unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
12   designations are prohibited. Designations that are shown to be clearly unjustified
13   or that have been made for an improper purpose (e.g., to unnecessarily encumber
14   the case development process or to impose unnecessary expenses and burdens on
15   other parties) may expose the Designating Party to sanctions.
16                  If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19                  5.2   Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24                  Designation in conformity with this Order requires:
25                  (a)   for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend
28   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that


     {00101099;1}                                   5
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 2:18-cv-02212-CAS-MRW
 1   contains protected material. If only a portion or portions of the material on a page
 2   qualifies for protection, the Producing Party also must clearly identify the
 3   protected portion(s) (e.g., by making appropriate markings in the margins).
 4                  A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 9   documents it wants copied and produced, the Producing Party must determine
10   which documents, or portions thereof, qualify for protection under this Order.
11   Then, before producing the specified documents, the Producing Party must affix
12   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
13   only a portion or portions of the material on a page qualifies for protection, the
14   Producing Party also must clearly identify the protected portion(s) (e.g., by making
15   appropriate markings in the margins).
16                  (b)   for testimony given in depositions that the Designating Party identify
17   the Disclosure or Discovery Material on the record, before the close of the
18   deposition all protected testimony.
19                  (c)   for information produced in some form other than documentary and
20   for any other tangible items, that the Producing Party affix in a prominent place on
21   the exterior of the container or containers in which the information is stored the
22   legend “CONFIDENTIAL.” If only a portion or portions of the information
23   warrants protection, the Producing Party, to the extent practicable, shall identify
24   the protected portion(s).
25                  5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive
27   the Designating Party’s right to secure protection under this Order for such
28   material. Upon timely correction of a designation, the Receiving Party must make


     {00101099;1}                                  6
                                                                         STIPULATED PROTECTIVE ORDER
                                                                          CASE NO. 2:18-cv-02212-CAS-MRW
 1   reasonable efforts to assure that the material is treated in accordance with the
 2   provisions of this Order.
 3   6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4                  6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7                  6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process (and, if necessary, file a discovery motion) under Local Rule
 9   37.1 et seq.
10                  6.3   The burden of persuasion in any such challenge proceeding shall be
11   on the Designating Party. Frivolous challenges, and those made for an improper
12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
13   parties) may expose the Challenging Party to sanctions. Unless the Designating
14   Party has waived or withdrawn the confidentiality designation, all parties shall
15   continue to afford the material in question the level of protection to which it is
16   entitled under the Producing Party’s designation until the Court rules on the
17   challenge.
18   7.             ACCESS TO AND USE OF PROTECTED MATERIAL
19                  7.1   Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this
21   Action only for prosecuting, defending, or attempting to settle this Action. Such
22   Protected Material may be disclosed only to the categories of persons and under
23   the conditions described in this Order. When the Action has been terminated, a
24   Receiving Party must comply with the provisions of section 13 below (FINAL
25   DISPOSITION).
26                  Protected Material must be stored and maintained by a Receiving Party at a
27   location and in a secure manner that ensures that access is limited to the persons
28   authorized under this Order.


     {00101099;1}                                  7
                                                                         STIPULATED PROTECTIVE ORDER
                                                                          CASE NO. 2:18-cv-02212-CAS-MRW
 1                  7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving            Party   may     disclose       any   information   or    item      designated
 4   “CONFIDENTIAL” only to:
 5                  (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8                  (b)   the officers, directors, and employees (including House Counsel) of
 9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                  (c)   Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                  (d)   the court and its personnel;
14                  (e)   court reporters and their staff;
15                  (f)   professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                  (g)   the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20                  (h)   during their depositions, witnesses, and attorneys for witnesses, in the
21   Action to whom disclosure is reasonably necessary provided: (1) the deposing
22   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
23   they will not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25   agreed by the Designating Party or ordered by the court. Pages of transcribed
26   deposition testimony or exhibits to depositions that reveal Protected Material may
27   be separately bound by the court reporter and may not be disclosed to anyone
28   except as permitted under this Stipulated Protective Order; and


     {00101099;1}                                    8
                                                                             STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 2:18-cv-02212-CAS-MRW
 1                  (i)   any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3   8.             PROTECTED          MATERIAL          SUBPOENAED             OR        ORDERED
 4                  PRODUCED IN OTHER LITIGATION
 5                  If a Party is served with a subpoena or a court order issued in other litigation
 6   that compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL,” that Party must:
 8                  (a)   promptly notify in writing the Designating Party. Such notification
 9   shall include a copy of the subpoena or court order;
10                  (b)   promptly notify in writing the party who caused the subpoena or order
11   to issue in the other litigation that some or all of the material covered by the
12   subpoena or order is subject to this Protective Order. Such notification shall
13   include a copy of this Stipulated Protective Order; and
14                  (c)   cooperate with respect to all reasonable procedures sought to be
15   pursued by the Designating Party whose Protected Material may be affected.
16                  If the Designating Party timely seeks a protective order, the Party served
17   with the subpoena or court order shall not produce any information designated in
18   this action as “CONFIDENTIAL” before a determination by the court from which
19   the subpoena or order issued, unless the Party has obtained the Designating Party’s
20   permission. The Designating Party shall bear the burden and expense of seeking
21   protection in that court of its confidential material and nothing in these provisions
22   should be construed as authorizing or encouraging a Receiving Party in this Action
23   to disobey a lawful directive from another court.
24   9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25                  PRODUCED IN THIS LITIGATION
26                  (a)   The terms of this Order are applicable to information produced by a
27   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
28   produced by Non-Parties in connection with this litigation is protected by the


     {00101099;1}                                   9
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 2:18-cv-02212-CAS-MRW
 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3                  (b)   In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7                        (1)   promptly notify in writing the Requesting Party and the Non-
 8   Party that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10                        (2)   promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                        (3)   make the information requested available for inspection by the
14   Non-Party, if requested.
15                  (c)   If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
19   Party shall not produce any information in its possession or control that is subject
20   to the confidentiality agreement with the Non-Party before a determination by the
21   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23   10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24                  If a Receiving Party learns that, by inadvertence or otherwise, it has
25   disclosed Protected Material to any person or in any circumstance not authorized
26   under this Stipulated Protective Order, the Receiving Party must immediately (a)
27   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
28   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform


     {00101099;1}                                  10
                                                                          STIPULATED PROTECTIVE ORDER
                                                                           CASE NO. 2:18-cv-02212-CAS-MRW
 1   the person or persons to whom unauthorized disclosures were made of all the terms
 2   of this Order, and (d) request such person or persons to execute the
 3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 4   A.
 5   11.            INADVERTENT            PRODUCTION           OF      PRIVILEGED                 OR
 6                  OTHERWISE PROTECTED MATERIAL
 7                  When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other
 9   protection, the obligations of the Receiving Parties are those set forth in Federal
10   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
11   whatever procedure may be established in an e-discovery order that provides for
12   production without prior privilege review. Pursuant to Federal Rule of Evidence
13   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
14   of a communication or information covered by the attorney-client privilege or
15   work product protection, the parties may incorporate their agreement in the
16   stipulated protective order submitted to the court.
17   12.            MISCELLANEOUS
18                  12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19   person to seek its modification by the Court in the future.
20                  12.2 Right to Assert Other Objections. By stipulating to the entry of this
21   Protective Order no Party waives any right it otherwise would have to object to
22   disclosing or producing any information or item on any ground not addressed in
23   this Stipulated Protective Order. Similarly, no Party waives any right to object on
24   any ground to use in evidence of any of the material covered by this Protective
25   Order.
26                  12.3 Filing Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Civil Local Rule 79-5. Protected Material
28   may only be filed under seal pursuant to a court order authorizing the sealing of the


     {00101099;1}                                  11
                                                                          STIPULATED PROTECTIVE ORDER
                                                                           CASE NO. 2:18-cv-02212-CAS-MRW
 1   specific Protected Material at issue. If a Party's request to file Protected Material
 2   under seal is denied by the court, then the Receiving Party may file the information
 3   in the public record unless otherwise instructed by the court.
 4   13.            FINAL DISPOSITION
 5                  After the final disposition of this Action, as defined in paragraph 4, within
 6   60 days of a written request by the Designating Party, each Receiving Party must
 7   return all Protected Material to the Producing Party or destroy such material. As
 8   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9   compilations, summaries, and any other format reproducing or capturing any of the
10   Protected Material. Whether the Protected Material is returned or destroyed, the
11   Receiving Party must submit a written certification to the Producing Party (and, if
12   not the same person or entity, to the Designating Party) by the 60 day deadline that
13   (1) identifies (by category, where appropriate) all the Protected Material that was
14   returned or destroyed and (2)affirms that the Receiving Party has not retained any
15   copies, abstracts, compilations, summaries or any other format reproducing or
16   capturing any of the Protected Material. Notwithstanding this provision, Counsel
17   are entitled to retain an archival copy of all pleadings, motion papers, trial,
18   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
19   and trial exhibits, expert reports, attorney work product, and consultant and expert
20   work product, even if such materials contain Protected Material. Any such archival
21   copies that contain or constitute Protected Material remain subject to this
22   Protective Order as set forth in Section 4 (DURATION).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     {00101099;1}                                  12
                                                                          STIPULATED PROTECTIVE ORDER
                                                                           CASE NO. 2:18-cv-02212-CAS-MRW
 1   14.            Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   DATED: October 29, 2018                     GUSTAFSON NICLOAI, PC
 8
 9                                               By:    s/Adam C. Nicolai
                                                       John Ryan Gustafson
10                                                     Adam C. Nicolai
                                                       Attorneys for Plaintiff
11                                                     LEAH ROSCOE
12
13   DATED: October 29, 2018                     CARLSON & MESSER LLP
14
15                                               By:    s/Martin Schannong
                                                       David J. Kaminski
16                                                     Martin Schannong
                                                       Attorneys for Defendant
17                                                     SIMM ASSOCIATES, INC.
18
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
     DATED: 10/29/2018
23                                               HON. MICHAEL R. WILNER
                                                 United States Magistrate Judge
24
25
26
27
28



     {00101099;1}                               13
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:18-cv-02212-CAS-MRW
 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                  I, ____________________ [full name], of __________________________
 4   [full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Central District of California on [date] in the case of Leah
 7   Roscoe, an individual, on behalf of herself and all others similarly situated v.
 8   SIMM Associates, Inc., a Delaware corporation, Case No. 2:18-cv-02212-CAS-
 9   MRW. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15                  I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action. I hereby appoint __________________________
19   [full name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
24   Date: ______________________________________
25   City and State where signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28



     {00101099;1}                                 14
                                                                        STIPULATED PROTECTIVE ORDER
                                                                         CASE NO. 2:18-cv-02212-CAS-MRW
